Citation Nr: 1639337	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-35 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   

In October 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that there is a full record upon which to decide the Veteran's claim.

In a November 2012 statement, the Veteran stated that he underwent a physical examination in 1984 and it indicated he had elevated liver enzymes.  Although the Veteran initially provided consent and authorization to VA to obtain records from the hospital at which the examination was conducted, he stated in his November 2012 statement that the hospital no longer existed.  He reported, however, that the examination was ordered by the Department of Social Services for the state of Michigan and that agency should have a copy of his records.  He also noted that the agency may have changed its name to the Department of Human Services.  No effort was made to obtain a copy of this examination. 

Additionally, the Veteran was afforded a VA examination in September 2013 to assist in determining the etiology of his hepatitis C.  The examiner did not address the Veteran's theory that his hepatitis C stemmed from the air gun inoculations he received when he entered service.  When VA affords the Veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  A remand is necessary to ensure that all theories of causation are addressed.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request authorization and consent to obtain his 1984 medical records from the state of Michigan's Department of Human Services.  The Veteran must also be informed that, in lieu of providing releases to VA, he may submit any such records to VA directly.

2. Only after obtaining the above records, if they are available, then forward the Veteran's claims file to the examiner who conducted the September 2013 VA examination or to another examiner if that individual is no longer available.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C stems from the air gun inoculations he received upon entering service.

In rendering this opinion, the examiner should address the following pieces of evidence: the Veteran's contentions from the October 2015 Board hearing regarding the hurried vaccinations during in-processing for service; and the December 2015 medical opinion that provides a positive nexus opinion to the Veteran's military vaccinations.

3. After completion of the above, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



